Wilson, C. J.
(dissenting.)
I dissent. Plaintiff should have restrained the service of the notice of cancelation. He did not. To now restrain the filing of the papers cannot destroy the effect of the service and nonperformance. The facts here do not call for the intervention of equity. Equity should refuse to enforce demands which the party has unreasonably delayed in asserting, but is inclined to protect one who by superior diligence has obtained a legal advantage. Plaintiff’s peril was created by his own neglect. We cannot take away the advantage his adversary has gained — and legitimately so — by due attention to the case. Vigilance is often a part of the price we must pay for what we get and what we keep after it is acquired. He who neglects his interests is apt to lose them and this is the plight of the plaintiff now. Equity will not take from him who is diligent what he has secured thereby, and turn it over to him who has lost by his inaction. Equity aids only the vigilant. Dell School v. Pierce, 163 N. C. 424, 79 S. E. 687; 21 C. J. 193; Roberts *314v. Hughes, 81 Ill. 130, 25 Am. Rep. 270. Equity denies relief generally to one who neglects to take care of himself. 10 R. C. L. 388. Plaintiff is in possession of the land. He defaulted on March 1, 1922, in payment of $10,000. The notice of cancelation was not served until December 29, 1923. We take judicial notice of the fact that values of Minnesota farms in the meantime dropped. This tended to magnify the claim of fraud. On January 7, 1924, this action was brought to recover damages arising from alleged fraud on the original contract. The alleged fraud relates to the values of buildings on the farm, the value of the land and its adaptability for cultivation. The true conditions must necessarily have been known to the ¡pláintiff long before he started this action and he had a remedy for his protection, had he used it. He had the- opportunity for his day in court but he failed to take advantage of it.